                          IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                  STATESVILLE DIVISION
                          CIVIL ACTION NO. 5:20-CV-00046-KDB-DSC

        BMO HARRIS BANK N.A.,

                Plaintiff,

                v.                                             ORDER

        LARRY JONES AND
        ALLISON TRANSPORTATION,
        LLC,

                Defendants.



       THIS MATTER is before the Court on Plaintiff’s Motion for Default Judgment (Doc. No.

8). The Court has carefully considered this motion and related exhibits. For good cause shown and

in the absence of any response from Defendants, the Court will GRANT the motion.

                                           ORDER

       NOW THEREFORE IT IS ORDERED THAT:

           1. Plaintiff’s Motion for Default Judgment (Doc. No. 8) is GRANTED;

           2. Default Judgment in the amount of $636,642.77 together with interest in the amount

              of $281.78 per diem from March 1, 2021 until the date of this Order and attorneys’

              fees and expenses in the amount of $19,466.24 is entered against Defendants jointly

              and severally;

           3. Post-judgment interest on the Judgment shall accrue in accordance with Federal

              law; and




                                                   1

       Case 5:20-cv-00046-KDB-DSC Document 9 Filed 07/26/21 Page 1 of 2
   4. The Clerk is directed to close this matter in accordance with this Order;

SO ORDERED ADJUDGED AND DECREED.




                              Signed: July 26, 2021




                                             2

Case 5:20-cv-00046-KDB-DSC Document 9 Filed 07/26/21 Page 2 of 2
